DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 12, 13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sno et al. (WO 2017/162741) and Roof et al. (USPgPub 2009/0092636). Both references cited previously.
Sno et al. teach a vaccine and a method for prophylactically treating a pig against porcine enzootic pneumonia caused by Mycoplasma hyopneumoniae (M. hyo) and Porcine Circovirus-Associated Diseases by intradermally administering a PCV2 ORF2/ M. hyo combination vaccine further comprising a pharmaceutically acceptable carrier and an adjuvant, see page 1, lines 23-27; page 2, lines 8-10; and claims 1, 4, 14, and 15. The components and method steps using the components of Sno et al. are pertinent to instant claims 1, 7, 12, and 16. The non-replicating M. hyo immunogen of Sno et al. is a subunit and/or a killed bacteria, see page 4, lines 4-13; page 10, lines 32-34; and claim 6, as required by instant claim 4. Sno et al. combines the PCV2 ORF2/M. hyo vaccine additional vaccine immunogens, such as PRRSV and Lawsonia intracellularis, see claims 7 and 10, as required by instant claims 6 and 15.
Regarding instant claim 20, Sno et al. claim the use of a PCV2 and M. hyo non-replicating immunogens, in combination with an adjuvant, for intradermal administration to prophylactically treat an animal against PCV2 and M. hyo infections, see claim 15, and a vaccine composition comprising the combined ingredients, see claim 1 for example. The vaccine and claimed intended use of the combined ingredients of Sno et al. satisfy the required components and intended use of the instantly claimed kit of claim 20. Alternatively, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have incorporated the multivalent vaccine materials of Sno et al. into a kit for ease of transport, storage, and preparation.
Sno et al. teach that the quantity of PCV2 ORF2 administered in the combination vaccine is 9 ug, see page 12, lines 13-26. Sno et al. do not teach the quantity of PCV2 ORF2 administered between 0.1 or 0.5 g/dose to 5 or 4 ug/dose, respectively, as recited by instant claims 1, 3, and 13.
Roof et al. teach administering PCV2 ORF2 in a multivalent vaccine composition, where the dose ranges between at least 0.2 ug to 400 ug per dose, see paragraph [0112]; between 0.25 to 16 ug/dose, see Table 16 on page 34; and at least 2 ug in claim 1.
One of ordinary skill in the art prior to the instant effective filing date of the instant invention would have been motivated to have administered the PCV2 ORF2 of Sno et al. in the dose ranges taught by Roof et al., which encompasses the instant requisite ranges of between 0.1 or 0.5 ug/dose to 5 or 4 ug/dose, respectively, because Roof et al. demonstrates that these PCV2 ORF2 dose ranges are effective for lessening the disease severity and clinical symptoms of PCV2 infection, see Example 5 beginning on page 34 and claim 1. One of ordinary skill in the art prior to the instant effective filing date of the instant invention would have had a reasonable expectation of success for administering the PCV2 ORF2 dosages of Roof et al. in the combination vaccine of Sno et al. because Roof et al. also teaches combining the PCV2 ORF2 antigen with other porcine pathogen immunogens in a multivalent vaccine, including M. hyo and PRRSV, see claims 12-15.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sno et al. and Roof et al. as applied to claims 1, 3, 4, 6, 7, 12, 13, 15, 16, and 20 above, and further in view of Petersen et al. (US 5,565,205).
	See the teachings of Sno et al. and Roof et al. above. While Sno et al. teach administering M. hyo, Sno et al. do not teach the dose in a quantity ranging between 103 to 1011 cells, as instantly required.
	Petersen et al. do, see claim 1.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to have administered the pharmaceutically effective dose of M. hyo, as taught by Petersen et al. in the combination vaccine of Sno et al. and Roof et al. to immunize swine against M. hyo infection, see claim 4 of Petersen et al.
	 Claims 8-10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sno et al. and Roof et al. as applied to claims 1, 3, 4, 6, 7, 12, 13, 15, 16, and 20 above, and further in view of Reddy et al. (Advanced Drug Delivery Reviews. 2009; 61: 1412-1426).
	Paragraph [0051] of the instant published disclosure, USPgPub 2020/0376106, states that an example of a hydrophobic polymer of isoprene units, as required in instant claim 9 is
squalene. Paragraph [0068] of the instant published disclosure, states that an example of a non-
ionic block copolymer is a poloxamer of Formula (1), depicted in instant claims 10 and 18.
Instant claims 8 and 17 require that the adjuvant is an emulsion comprising mineral oil and an
additive selected from a hydrophobic or amphiphilic substance, or combinations thereof.
	In the first paragraph on page 14, Sno et al. teach that the adjuvant comprises a
microemulsion mineral oil, XSolve or XSolve in combination of alum or a squalane adjuvant. In paragraph [0188], Roof et al. teach the combination vaccine comprises an oil emulsion comprising mineral oil.
	Neither Sno et al. or Roof et al. teach combining mineral oil and squalane. Neither Sno et al. or Roof et al. mention squalene or poloxamer (general formula depicted in Formula (1)).
	In section 2.1.1, Reddy et al. teach squalene emulsion-based adjuvants for vaccine delivery. In the last paragraph of this section, Reddy et al. teach an oil-in-water emulsion of squalene stabilized with poloxamer 105.
	One of ordinary skill in the art prior to the effective filing date would have been motivated to have been motivated to have combined the squalene-poloxamer mixture of Reddy et al. with the mineral oil emulsion of Sno et al. and Roof et al. because Reddy et al. teach that intradermal application of the oil-in-water emulsion of squalene stabilized with poloxamer 105 resulted in low local reactogenicity after intradermal application, and synergistic adjuvanticity and increased stability upon addition of conventional vaccine additive, sulfolipocyclodextrin, see the last paragraph of section 2.1.1. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for combining the squalene-poloxamer mixture of Reddy et al. with the mineral oil emulsion adjuvant of Sno et al. and Roof et al. because Sno et al., Roof et al., and Reddy et al. teach that intradermal application of the oil-in-water emulsion for the administration of a vaccine, see claim 1 of Sno et al.; paragraphs [0188 and 0192] of Roof et al.; and the last paragraph of section 2.1.1 of Reddy et al. 
	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sno et al., Roof et al., and Reddy et al. as applied to claims 1, 3, 4, 6-10, 12, 13, 15-18, and 20 above, and further in view of Singh-Joy et al. International journal of toxicology. 2008; 27: 93-128).
	Instant claims 11 and 19 further define parameters of Formula (I), where a = 101 and b = 56. Instant paragraph [0069] indicates that the preferred poloxamer is Poloxamer 407.
	See the teachings of Sno et al., Roof et al., and Reddy et al. above. None of the references mention Poloxamer 407.
	Singh-Joy et al. do, see “Medical” on page 96.
	One of ordinary skill in the art prior to the effective filing date would have been motivated to have substituted poloxamer 105 in the combined teachings of Reddy et al. and Sno et al. with poloxamer 407 because Singh-Joy et al. teach poloxamer 407 is used as an adhesive for contact lenses (topical epidermis application), and as of the year 2002, poloxamer 407 had been approved by the FDA for use in 31 topical uses, see Table 4 on page 99, including significant topical wound healing effects, see “Wound Healing” on pages 102 and 105-
107. This is in contrast to poloxamer 105 of Reddy et al. with seven uses approved by the FDA in 2002. Given the attributes of poloxamer 407 discussed by Singh-Joy et al., one of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for substituting poloxamer 105 in the combined teachings of Reddy et al. and Sno et al. with poloxamer 407 of Singh-Joy et al. since both poloxamers are safe, see “Conclusion” on page 125 of Singh-Joy et al.
Response to Arguments
In reply to the combination of Sno et al. and Roof et al., applicant emphasizes that combining known prior art elements is not sufficient to render the claimed invention obvious if the results would not have been predictable to one of ordinary skill in the art. Applicant supports this conclusion by summarizing the discussions of Sno et al. starting at page 5, line 20 until page 8, line 9, discussing the unpredictability in the art for formulating a safe, effective, combination vaccine. Applicant declares that the examiner completely ignored these discussions in Sno et al. and explains that the examiner must make a determination for whether the invention as a whole would have been obvious to the ordinary artisan prior to the instant filing date. Applicant also emphatically cautions that impermissible hindsight must be avoided and that the legal conclusion must be based on the facts gleaned from the prior art. 
Applicant’s arguments and a review of all of the teachings provided by Sno et al. have been considered, but are found unpersuasive to overcome the rejections of record. Impermissible hindsight gleaned from the instant disclosure would have been an irrelevant consideration to one of ordinary skill in the art prior to the effective filing date in view of the evidence provided by  Sno et al. in formulating a safe, effective, combination vaccine. In “STUDY 3” on page 16, line 1 to “STUDY 5”, concluding on page 21, line 12. Evidently, Sno et al. describes a need in the prior art for a combination vaccine comprising at least PCV2 and M. hyo at page 5, line 20 until page 8, line 9 and resolves the need in the prior art in the studies outlined on page 16, line 1 to  page 21, line 12. In the “Results” sections evaluating combination vaccine efficacy on page 17 for “STUDY 3”; pages 19-20 for “STUDY 4”; and page 21 for “STUDY 5”, Sno et al. concludes that the intradermal combination vaccines are safe and protective against M. hyo, PCV2, Lawsonia, and PRRSV.  
Legal reasoning supporting a conclusion of prima facie obviousness have been met. In the instant case, all of the requisite limitations recited are taught by the references. The teachings in the prior art cited would have provided specific motivations to the ordinary artisan prior to the instant effective filing date to combine the various limitations with a reasonable expectation of success.  Therefore, the legal conclusions of obviousness are reached exclusively on the basis of facts gleaned from the prior art and satisfy all criteria to render a conclusion of prima facie obviousness. 

In response to the rejections of record regarding:
Claims 5 and 14, rejected under 35 U.S.C. 103 as being unpatentable over Sno et al. and Roof et al. as applied to claims 1, 3, 4, 6, 7, 12, 13, 15, 16, and 20 above, and further in view of Petersen et al. (US 5,565,205).
Applicant argues that the teachings of Petersen et al. teaching a dose quantity ranging between 103 to 1011 cells, does not remedy the defects of the Sno/Roof combination because Sno teaches the highly unpredictable nature of vaccine development, which the Petersen reference does not overcome.  
Applicant’s arguments have been fully considered, but are found unpersuasive because 
while Sno et al. describes a need in the prior art for a combination vaccine comprising at least PCV2 and M. hyo at page 5, line 20 until page 8, line 9, Sno et al. resolves this need in the studies presented on page 16, line 1 to  page 21, line 12. There are no defects for Peterson et al. to remedy and the rejection is maintained for reasons of record.
In response to the rejections of record regarding:
Claims 8-10, 17, and 18, rejected under 35 U.S.C. 103 as being unpatentable over Sno et al. and Roof et al. as applied to claims 1, 3, 4, 6, 7, 12, 13, 15, 16, and 20 above, and further in view of Reddy et al. (Advanced Drug Delivery Reviews. 2009; 61: 1412-1426).
Applicant argues that the teachings of Reddy et al., teaching combining mineral oil and squalene or squalene or poloxamer (depicted in Formula (1)), does not remedy the defects of the Sno/Roof combination because Sno teaches the highly unpredictable nature of vaccine development, which the Reddy reference does not overcome.  
Applicant’s arguments have been fully considered, but are found unpersuasive because 
while Sno et al. describes a need in the prior art for a combination vaccine comprising at least PCV2 and M. hyo at page 5, line 20 until page 8, line 9, Sno et al. resolves this need in the studies presented on page 16, line 1 to  page 21, line 12. There are no defects for Reddy et al. to remedy and the rejection is maintained for reasons of record.

In response to the rejections of record regarding:
Claims 11 and 19, rejected under 35 U.S.C. 103 as being unpatentable over Sno et al., Roof et al., and Reddy et al. as applied to claims 1, 3, 4, 6-10, 12, 13, 15-18, and 20 above, and further in view of Singh-Joy et al. International journal of toxicology. 2008; 27: 93-128).
Applicant argues that the teachings of Singh-Joy et al., teaching Poloxamer 407, does not remedy the defects of the Sno/Roof combination because Sno teaches the highly unpredictable nature of vaccine development, which the Singh-Joy reference does not overcome.  
Applicant’s arguments have been fully considered, but are found unpersuasive because 
while Sno et al. describes a need in the prior art for a combination vaccine comprising at least PCV2 and M. hyo at page 5, line 20 until page 8, line 9, Sno et al. resolves this need in the studies presented on page 16, line 1 to  page 21, line 12. There are no defects for Singh-Joy et al. to remedy and the rejection is maintained for reasons of record.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648